EXHIBIT 10.9

Second Amendment to Employment Agreement

 

This Second Amendment to Employment Agreement (this “Amendment”) is entered into
effective as of April 26, 2016 (the “Effective Date”) by and among American
Renal Management LLC, a Delaware limited liability company (the “Company”),
American Renal Holdings Inc., a Delaware corporation (“ARH”), and Joseph A.
Carlucci, a resident of the Commonwealth of Massachusetts (“Executive”).

W I T N E S S E T H

 

WHEREAS, the Company, ARH and Executive entered into that certain employment
agreement, dated March 22, 2010, as amended on May 10, 2010 (which amendment was
subsequently terminated pursuant to the Termination Agreement, dated October 18,
2010, by and among the Company, ARH and Executive) and from time to time (the
“Original Agreement”);

WHEREAS, the Company, ARH and Executive each desire to amend the Original
Agreement as provided below to (a) reflect inclusion of the compensation
Executive received immediately prior to the Effective Date in connection with
his services as chairman of the board of directors of American Renal Associates
Holdings, Inc. (the “ARAH Board”) in his Base Salary (as defined in the Original
Agreement) and (b) modify the target Bonus percentage and the timing of payment
of the Bonus (as defined in the Original Agreement); and

WHEREAS, following the Effective Date, the Executive will no longer receive
compensation in connection with his service on the ARAH Board or any other board
of directors (or similar governing body) of the Company or any of its
Affiliates.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the Company, ARH and Executive each hereby agree to amend the
Original Agreement to reflect these changes, as follows:

1.Definitions.  Capitalized terms used and not otherwise defined in this
Amendment have the meanings given such terms in the Original Agreement.

2.Amendments.  The following provisions shall apply, and the Original Agreement
shall be deemed amended as of the Effective Date as follows:

(a)Section 5.1 of the Original Agreement (Base Salary) shall be stricken and
replaced by the following:

“5.1Base Salary.  Commencing on January 1, 2016, the Company agrees to pay the
Executive a base salary at an annual rate equal to $892,203.  The Executive will
be entitled to periodic review of base salary and to such increases, if any, as
may be determined from time to time in the sole discretion of the Board (the
base salary as in effect from time to time is defined as the “Base Salary”). The
Executive’s Base Salary will be payable as earned in accordance with the
Company’s customary payroll practice and shall be subject to customary
withholding. During the Term, the Company shall not reduce the Executive’s
salary below the Base Salary, as in effect



--------------------------------------------------------------------------------

 



from time to time.  For the avoidance of doubt, while the Executive is employed
by the Company or any of its Affiliates, the Executive shall not be entitled to
any compensation for his services as a director on the Board (or any other board
of directors or similar governing body of the Company or any of its
Affiliates).”

(b)Section 5.2(a) of the Original Agreement shall be amended by replacing the
percentage “75%” in the first sentence thereof with the percentage “100%”.

(c)Section 5.2(b) of the Original Agreement shall be stricken and replaced by
the following:

“(b)For any fiscal year in which the Bonus is not subject to the deduction limit
under Section 162(m) of the Code pursuant to the transition relief provisions of
Treasury Regulation Section 1.162-27(f)(1) (the “Transition Period”), the full
estimated Bonus (less applicable withholding taxes) shall be paid no later than
December 31 of the fiscal year to which such Bonus relates based on estimated
Consolidated EBITDA for such fiscal year (the “Estimated Bonus”); provided that,
if the ARH Group’s Consolidated EBITDA, as reflected, without duplication, in
the audited financial statements of the ARH Group for such fiscal year differs
from the ARH Group’s estimated Consolidated EBITDA for such fiscal year, as
reflected in the unaudited, internal financial statements used to determine the
Estimated Bonus, then the Bonus shall be recalculated by the Board, and the
Company or the Executive, as the case may be, shall pay to the other, within 30
days of such determination, any amounts that are required to reflect the actual
amount of the Bonus for such fiscal year, based upon the ARH Group’s
Consolidated EBITDA, as reflected in the audited financial statements of the ARH
Group.  Following the Transition Period, the Bonus (less applicable withholding
taxes) shall be paid to Executive at the same time as bonuses are generally
payable to other senior executives of the Company, but in no event later than
two and one-half months following the close of the fiscal year to which the
Bonus relates.”

3.Amendment Governs in the Case of Conflict.  In the event that any terms or
provisions of the Original Agreement conflict or are inconsistent with the terms
and provisions of this Amendment, the terms of this Amendment shall govern and
control.

4.No Further Modification.  Except as amended hereby, the Original Agreement
remains unmodified and in full force and effect. 

 

 

 

[Signature Page Follows]

 





--------------------------------------------------------------------------------

 



Signature Page to Second Amendment to Employment Agreement between American
Renal Management LLC, American Renal Holdings Inc. and Joseph A. Carlucci

 

IN WITNESS WHEREOF, the Company and Executive have executed this Amendment
effective as of the Effective Date.

 

 



 

 

 

 

AMERICAN RENAL HOLDINGS INC.

 

 

 

 

By:

/s/ Syed Kamal

 

Name:

Syed Kamal

 

Title:

President

 

 

 

 

 

 

AMERICAN RENAL MANAGEMENT LLC

 

 

 

 

By:

/s/ Syed Kamal

 

Name:

Syed Kamal

 

Title:

President

 

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Joseph A. Carlucci

 

Joseph A. Carlucci





 

 

 

 

 



--------------------------------------------------------------------------------